Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to SCHEDULE 13G/A Under the Securities Exchange Act of 1934 Provident New York Bancorp (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: X Rule 13d-1(b) Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filed out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 744028101 Item 1. (a) Name of Issuer: Provident New York Bancorp (b) Address of Issuers Principal Executive Offices: 400 Rella Blvd. Montebello, NY 10901-4241 Item 2. (a)  (c) Name Principal Business Address and Citizenship of Person Filing: Name: Provident Bank Employee Stock Ownership Plan Trust Address: 801 Warrenville Road Suite #500 Lisle, IL 60532 Citizenship: New York (d) Title of Class of Securities - Common Stock, $0.01 par value per share (e) CUSIP No. Item 3. If this statement is filed pursuant to Rule 13D-1(b) or 13D-2(b) or (c), check whether the person filing is a: (a) through (j)  N/A ( f) X An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F) Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) 1,963,359 (b) 4.93 % (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: 1,963,359 (iii) Sole power to dispose or to direct the disposition of: 1,963,359 (iv) Shared power to dispose or to direct the disposition of: Item 5. Ownership of Five Percent of Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to b e the beneficial owner of more than 5 percent of the class of securities, check the following. X 3 OF 4 CUSIP No. 744028101 Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company N/A Item 8. Identification and Classification of Members of the Group N/A Item 9. Notice of Dissolution of Group N/A Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of having or influencing the control of the issuer of the securities and are not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/ Patrick DeCraene Patrick J. DeCraene Vice President, GreatBanc Trust Company, as Trustee March 24, 2009 4 OF 4
